DETAILED ACTION

This final office action is in response to applicant’s claim arguments/amendments filed January 07, 2021. Claims 16-35 are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 Applicant’s claim amendments/arguments, filed 01/07/2021 with respect to the rejection of claims 30-32 under 35 USC §112 (b) have been fully considered and are persuasive.  The rejection of claims 30-32 under 35 USC §112 (f) has been withdrawn. 
The rejection of claims 16-35 on the ground of double patenting rejection is maintained. To expedite the prosecution, the examiner called applicant’s representative and left a voice mail to file terminal disclaimer to overcome the double patenting rejection. However, TD hasn’t filed yet.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-20 of US Patent 10,395,014 B2 (US patent application serial no. 15/325,559). 

Instant Application (S/N# 16/506,097)
US Patent No. 10,395,014 B2
(Application # 15/325,559)
16. A method for logging a user into a system, the system comprising at least one computer device having a processor connected to a non-transitory computer readable medium, the method comprising: the system, during input of a password into a password field: 


requiring the user to wait a delay time period to continue entering characters of a password character sequence of the password into the password field during a pre-selected delay 




blocking entering of a character of the password character sequence into the password field during the delay time period until at least one pre-selected additional character is inserted into the password field so that a fully entered password within the password field will differ from the password of the user.


requiring the user to wait a delay time period to continue entering characters of the username character sequence into the username field and/or requiring the user to 
blocking entering of a character into the username field and/or the password field during the delay time period until at least one pre-selected additional character is inserted into the username field and/or the password field so that a fully entered password within the password field differs from the password of the user and/or a fully entered username within the username field differs from the username of the user; and
verifying whether the username is stored by the system and whether the password is a stored password corresponding to the input username, the verifying occurring such that each and every pre-selected additional character that is inserted during the blocking of the entering of the character into the 


Allowable Subject Matter
Claims 16-35 would be allowable if rewritten and/or filed terminal disclaimer to overcome the rejection(s) under non-statutory obviousness-type double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art US 2016/0371476 A1 (Turgeman et al.) disclosed “[0154] (5) Adding or introducing, intentionally, a delay or time-gap (which may be constant, or pseudo-random within a particular range of values), between: (a) the pressing or tapping or clicking of a character that the user clicks or taps or presses, as part of entering user credentials; and (b) the appearance of the character on the screen (or, the appearance of an additional "*" or "x" character which indicates that a password is being entered); while measuring the user-specific reaction or pattern-of-reactions to such injected delay or time-gap; and utilizing the user-specific pattern or profile of reactions as a means (or as additional means) in subsequent log-in sessions, or to detect fraudulent users, or to differentiate between users.”
The closest prior art US 2002/0144158 A1 (Hekimian et al.) disclosed “[0017] The present technique (Time Domain Sensitive Password Protection) takes an important step towards defeating the password "cracker" attack. The present technique involves a password that is time domain sensitive, i.e., not only must the password be correct, but the time delay between the entry of the 
US 7,571,326 B2 (Chen et al.) disclosed “A method for authenticating user access by a user to an electronic device. The method includes measuring a first plurality of relative latency values as keystrokes pertaining to an authentication process are entered. The method further includes determining whether the first plurality of relative latency values meet established statistical standards based on a previous plurality of relative latency values obtained from the user. The method also includes permitting the user access if the first plurality of relative latency values meet the established statistical standards based on the previous plurality of relative latency values obtained from the user.” Abstract.
For independent claim 16, 
Since, no prior art was found to teach: “blocking entering of a character of the password character sequence into the password field during the delay time period until at least one pre-selected additional character is inserted into the password field so that a fully entered password within the password field will differ from the password of the user” in combination with “requiring the user to wait a delay time period to continue entering characters of a password character sequence of the password into the password field during a pre-selected delay time period before entirety of the password is entered” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the claimed invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.

For dependent claims 17-29, 31-32, and 34-35, the claims are allowable due to their dependency on allowable independent claims 16, 30, and 33.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438